December 21, 2000
Dear State Health Official:
I am writing to let you know about a new project to help States improve the applications and
notices used in Medicaid and the State Children's Health Insurance Program (SCHIP) and to
ask whether your State would like to participate in the project.
Enrolling and retaining eligible families and children in Medicaid and SCHIP remains one of the
highest priorities of the Health Care Financing Administration (HCFA). While much progress
has been made by States simplifying the eligibility process, States and beneficiaries continue to
identify complicated applications and notices as barriers to the enrollment and retention of
eligible individuals. As part of our ongoing effort to help States eliminate barriers in Medicaid
and SCHIP application, enrollment, and renewal processes, we recently awarded two contracts to
MAXIMUS, INC., a health and human services consulting firm, to assist in the development of
model applications and notices that are easier to read and use. In addition to the models, related
technical assistance also will be available at the conclusion of this short-term project.
To assist in this project, the MAXIMUS Center for Health Literacy and Communication
Technologies (the Center) will collect family and children's program applications currently used
by States and review them for language and cultural appropriateness. Based upon results of
these analyses and feedback from States, English and Spanish models of a joint
Medicaid/SCHIP application, a Medicaid-only family (Section 1931) application, and a joint
Medicaid/TANF/Food Stamps application will be developed and field-tested. The Center also
will collect ten types of notices commonly used by States, identify ways in which the notices
can be made easier to understand, and develop and field test new English and Spanish model
notices.
We hope this work by nationally renowned literacy experts will be of value to you. However, we
recognize that to be most effective these models must have the capacity to be adopted into
existing State eligibility policies and practices, eligibility systems, and local level
implementation practices, and the success of this project in part depends on your involvement. I
would like to invite you to participate in the development of these models. States that express an
interest in working with HCFA may be involved in the testing of the models, as a participant in
an advisory group and on-line discussion list throughout the development process, or both. States
may choose to participate in the development of the model applications and/or the model notices.
The project is scheduled to be completed before the end of 2001.

HCFA plans to field-test materials in a select number of geographically and ethnically diverse
areas of the country. States interested in serving as test sites for these materials will be asked to
assist in identifying appropriate community based organizations and testing locations and
identifying testing participants. Volunteering to be a test site will involve a commitment on the
part of State staff. However, being a test site will provide you with a valuable opportunity to
assist in the development of linguistically appropriate and culturally competent beneficiary-based
materials and to work with national experts on health literacy, including the authors of HCFA's
"Writing and Designing Print Materials for Beneficiaries," cultural competency experts, and a
health literacy expert on the faculty of Brown University. If your State is developing or planning
to develop new notices or a new application, this project may be able to offer concrete,
immediate help to you in these efforts.
States may also be involved in the model development by participating in an on-line discussion
group throughout the development and testing process. State staff with expertise in eligibility
policy, eligibility determination and renewal processes, computer systems, application and notice
development, and/or local operations are all invited to participate in this group. States willing to
serve as advisors to the project will help us ensure that this effort is grounded and ultimately of
real value for States.
You may have already been contacted by MAXIMUS, which is currently collecting existing
applications and notices. If you are interested in participating or learning more about this project,
please contact Candice Hall or Cheryl Camillo as soon as possible. Ms. Hall may be reached at
(410) 786-4453 or by e-mail at CHall2@HCFA.GOV. Ms. Camillo may be reached at (410) 7861068 or by e-mail at CCamillo@HCFA.GOV. We know this is short notice, but we are hoping to
assemble our State team by January 10, 2001. We look forward to hearing from you.
Sincerely,
Cindy Mann Director

